Name: 2007/396/EC: Commission Decision of 8 June 2007 repealing Decision 2004/409/EC recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of ethaboxam in Annex I to Council Directive 91/414/EEC (notified under document number C(2007) 2336) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  technology and technical regulations;  EU institutions and European civil service; NA;  means of agricultural production;  marketing;  organisation of the legal system;  health
 Date Published: 2007-06-09

 9.6.2007 EN Official Journal of the European Union L 148/24 COMMISSION DECISION of 8 June 2007 repealing Decision 2004/409/EC recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of ethaboxam in Annex I to Council Directive 91/414/EEC (notified under document number C(2007) 2336) (Text with EEA relevance) (2007/396/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection on the market (1), and in particular Article 6(3) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 91/414/EEC the United Kingdom received on 30 September 2003 an application from LG Life Science Ltd, for the inclusion of the active substance ethaboxam in Annex I to Directive 91/414/EEC. (2) By Commission Decision 2004/409/EC (2) it was confirmed that, on preliminary examination, the dossier was complete, in that it could be considered as satisfying, in principle, the data and information requirements of Annex II and Annex III to Directive 91/414/EEC. (3) Member States where thereby given the possibility to grant provisional authorisations, for plant protection products containing ethaboxam, in accordance with Article 8(1) of Directive 91/414/EEC. No Member State has used this possibility. (4) The United Kingdom has indicated to the Commission that a detailed examination of the dossier revealed that several significant items of data required under Annexes II and III of Directive 91/414/EEC were not present. These were mainly in relation to toxicology. Therefore the dossier in respect of ethaboxam cannot be regarded as complete. (5) Decision 2004/409/EC should be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/409/EC is repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. Directive as last amended by Commission Directive 2007/25/EC (OJ L 106, 24.4.2007, p. 34). (2) OJ L 151, 30.4.2004, p. 25. Corrected version (OJ L 208, 10.6.2004, p. 30).